IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00020-CR

RODERICK JOHNSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 40th District Court
                                Ellis County, Texas
                              Trial Court No. 31680CR


                           MEMORANDUM OPINION


       Roderick Johnson seeks to appeal the revocation of his community supervision

for burglary of a habitation. The trial court’s certification of the defendant’s right to

appeal states that “the defendant has waived the right of appeal.” See TEX. R. APP. P.

25.2(d). Based on this certification, the Clerk of this Court notified the parties that this

appeal may be dismissed if no response was filed showing grounds for continuing the

appeal. Additionally, the clerk’s record contains a written waiver of appeal signed by
Johnson and his trial attorney and an order signed by the trial court “granting” the

waiver of appeal.

        No response has been filed to the Clerk’s notice. There is nothing in the record to

suggest that Johnson’s waiver of appeal is invalid. See Ogden v. State, 134 S.W.3d 487,

487 (Tex. App.—Waco 2004, no pet.) (per curiam). Accordingly, we dismiss the appeal.



                                                        FELIPE REYNA
                                                        Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 24, 2010
Do not publish
[CR25]




Johnson v. State                                                                     Page 2